Citation Nr: 1024468	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-28 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946.  He died in April 2003.  The appellant was the 
Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2007, the Board issued a decision adjudicating the 
issue of service connection reflected on the title page of 
this decision.  The appellant appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2009, the Court vacated the March 2007 Board decision and 
remanded the issue to the Board.


FINDING OF FACT

On April 26, 2010, the Board was notified by the appellant's 
attorney that the appellant had died.  Results of a Social 
Security Death Index search, as well as a Certificate of 
Death, indicate that the appellant died on March [redacted], 2010.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant in this case died during the 
pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R.  
§ 20.1106 (2009).

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


